­­OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland21042 (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:June 30, 2010 Date of reporting period: September 30, 2009 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. HUSSMAN STRATEGIC GROWTH FUND Schedule of Investments September 30, 2009 (Unaudited) COMMON STOCKS - 99.8% Shares Value Consumer Discretionary - 43.0% Diversified Consumer Services - 0.0% Weight Watchers International, Inc. $ Hotels, Restaurants & Leisure - 8.7% Brinker International, Inc. Cheesecake Factory, Inc. (The) (a) Chipotle Mexican Grill, Inc. - Class A (a) Darden Restaurants, Inc. Panera Bread Co. - Class A (a) PF Chang's China Bistro, Inc. (a) Royal Caribbean Cruises Ltd. (a) Sonic Corp. (a) Starbucks Corp. (a) Household Durables - 1.1% Tupperware Brands Corp. Whirlpool Corp. Internet & Catalog Retail - 5.3% Amazon.com, Inc. (a) Netflix, Inc. (a) Leisure Equipment & Products - 1.2% Hasbro, Inc. Mattel, Inc. Media - 2.0% ComCast Corp. - Class A DreamWorks Animation SKG, Inc. - Class A (a) Meredith Corp. Walt Disney Co. (The) Multiline Retail - 7.2% Dollar Tree, Inc. (a) Kohl's Corp. (a) Nordstrom, Inc. Target Corp. HUSSMAN STRATEGIC GROWTH FUND Schedule of Investments (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Discretionary - 43.0% (Continued) Specialty Retail - 12.6% Aéropostale, Inc. (a) $ American Eagle Outfitters, Inc. Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. Home Depot, Inc. (The) Limited Brands, Inc. PetSmart, Inc. Ross Stores, Inc. Staples, Inc. Tiffany & Co. Textiles, Apparel & Luxury Goods - 4.9% Coach, Inc. Fossil, Inc. (a) NIKE, Inc. - Class B Polo Ralph Lauren Corp. Under Armour, Inc. - Class A (a) Consumer Staples - 3.8% Food & Staples Retailing - 2.8% Walgreen Co. Wal-Mart Stores, Inc. Food Products - 0.1% Bunge Ltd. Household Products - 0.9% Clorox Co. (The) Energizer Holdings, Inc. (a) Financials - 0.5% Insurance - 0.5% Berkshire Hathaway, Inc. - Class A (a) Health Care - 15.2% Biotechnology - 2.0% Amgen, Inc. (a) Martek Biosciences Corp. (a) HUSSMAN STRATEGIC GROWTH FUND Schedule of Investments (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 15.2% (Continued) Health Care Equipment & Supplies - 1.6% Alcon, Inc. $ Align Technology, Inc. (a) ArthroCare Corp. (a) IDEXX Laboratories, Inc. (a) Medtronic, Inc. Health Care Providers & Services - 3.5% Humana, Inc. (a) LifePoint Hospitals, Inc. (a) Quest Diagnostics, Inc. UnitedHealth Group, Inc. Life Sciences Tools & Services - 1.1% Waters Corp. (a) Pharmaceuticals - 7.0% AstraZeneca plc - ADR Eli Lilly & Co. Forest Laboratories, Inc. (a) Johnson & Johnson Novartis AG - ADR Pfizer, Inc. Shire plc - ADR ViroPharma, Inc. (a) Industrials - 4.3% Aerospace & Defense - 0.4% Honeywell International, Inc. Commercial Services & Supplies - 0.7% Avery Dennison Corp. Cintas Corp. Electrical Equipment - 1.6% Cooper Industries Ltd. - Class A SunPower Corp. - Class A (a) Thomas & Betts Corp. (a) HUSSMAN STRATEGIC GROWTH FUND Schedule of Investments (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 4.3% (Continued) Industrial Conglomerates - 0.4% 3M Co. $ Machinery - 1.2% Caterpillar, Inc. Timken Co. Information Technology - 32.7% Communications Equipment - 10.1% ADTRAN, Inc. Cisco Systems, Inc. (a) CommScope, Inc. (a) EchoStar Corp. - Class A (a) Juniper Networks, Inc. (a) Plantronics, Inc. QUALCOMM, Inc. Research In Motion Ltd. (a) Computers & Peripherals - 5.9% Dell, Inc. (a) International Business Machines Corp. NetApp, Inc. (a) QLogic Corp. (a) Synaptics, Inc. (a) Western Digital Corp. (a) Electronic Equipment & Instruments - 0.3% Corning, Inc. FUJIFILM Holdings Corp. - ADR Internet Software & Services - 2.0% Digital River, Inc. (a) eBay, Inc. (a) IT Services - 1.4% Computer Sciences Corp. (a) Paychex, Inc. Semiconductors & Semiconductor Equipment - 4.6% Altera Corp. HUSSMAN STRATEGIC GROWTH FUND Schedule of Investments (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 32.7% (Continued) Semiconductors & Semiconductor Equipment - 4.6% (Continued) Broadcom Corp. - Class A (a) $ Cabot Microelectronics Corp. (a) Intel Corp. Semtech Corp. (a) Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Xilinx, Inc. Software - 8.4% Adobe Systems, Inc. (a) Autodesk, Inc. (a) Check Point Software Technologies Ltd. (a) FactSet Research Systems, Inc. Microsoft Corp. Oracle Corp. Materials - 0.3% Chemicals - 0.1% BASF SE - ADR Metals & Mining - 0.2% Steel Dynamics, Inc. Total Common Stocks(Cost$4,384,330,173) $ PUT OPTION CONTRACTS - 1.4% Contracts Value Nasdaq 100 Index Option, 10/17/2009at$1,700 $ Russell 2000 Index Option, 12/19/2009at$450 S&P 500 Index Option, 10/17/2009at$1,030 S&P 500 Index Option, 10/17/2009at$1,060 Total Put Option Contracts (Cost $95,443,818) $ Total Investments at Value - 101.2% (Cost $4,479,773,991) $ HUSSMAN STRATEGIC GROWTH FUND Schedule of Investments (Continued) MONEY MARKET FUNDS - 15.6% Shares Value Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds(Cost$820,192,331) $ Total Investments and Money Market Funds at Value - 116.8%(Cost $5,299,966,322) $ Liabilities in Excess of Other Assets-(16.8%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2009. See accompanying notes to schedules of investments. HUSSMAN STRATEGIC GROWTH FUND Schedule of Open Written Option Contracts September 30, 2009 (Unaudited) WRITTEN CALL OPTION CONTRACTS Contracts Value of Options Premiums Received Nasdaq 100 Index Option, 12/19/2009 at $1,250 $ $ Russell 2000 Index Option, 12/19/2009 at $450 S&P 500 Index Option, 12/19/2009 at $800 S&P 500 Index Option, 12/19/2009 at $900 Total Written Option Contracts $ $ See accompanying notes to schedules of investments. HUSSMAN STRATEGIC TOTAL RETURN FUND Schedule of Investments September 30, 2009 (Unaudited) COMMON STOCKS - 4.4% Shares Value Materials - 1.1% Metals & Mining - 1.1% Agnico-Eagle Mines Ltd. $ AngloGold Ashanti Ltd. - ADR Barrick Gold Corp. Compania de Minas Buenaventura S.A. - ADR Goldcorp, Inc. Harmony Gold Mining Co. Ltd. - ADR Newmont Mining Corp. Randgold Resources Ltd. - ADR Stillwater Mining Co. (a) Utilities - 3.3% Electric Utilities - 1.5% DPL, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. Multi-Utilities - 1.8% Alliant Energy Corp. Ameren Corp. Consolidated Edison, Inc. DTE Energy Co. SCANA Corp. Total Common Stocks(Cost$52,969,904) $ U.S. TREASURY OBLIGATIONS-63.2% Par Value Value U.S. Treasury Bills - 4.1% 2.625%, due 05/31/2010 $ $ U.S. Treasury Bonds - 2.1% 4.25%, due 05/15/2039 HUSSMAN STRATEGIC TOTAL RETURN FUND Schedule of Investments (Continued) U.S. TREASURY OBLIGATIONS-63.2% (Continued) Par Value Value U.S. Treasury Inflation-Protection Notes - 34.8% 2.375%, due 04/15/2011 $ $ 2.00%, due 04/15/2012 2.00%, due 07/15/2014 2.00%, due 01/15/2016 2.50%, due 07/15/2016 2.625%, due 07/15/2017 2.375%, due 01/15/2025 2.375%, due 01/15/2027 2.50%, due 01/15/2029 U.S. Treasury Notes - 22.2% 3.00%, due 08/31/2016 2.75%, due 02/15/2019 3.125%, due 05/15/2019 3.625%, due 08/15/2019 Total U.S. Treasury Obligations(Cost$747,172,006) $ EXCHANGE-TRADED FUNDS - 4.1% Shares Value CurrencyShares British Pound Sterling Trust $ CurrencyShares Euro Trust CurrencyShares Japanese Yen Trust (a) SPDR DB International Government Inflation-Protected Bond ETF Total Exchange-Traded Funds(Cost$45,424,013) $ Total Investments at Value - 71.7% (Cost $845,565,923) $ HUSSMAN STRATEGIC TOTAL RETURN FUND Schedule of Investments (Continued) MONEY MARKET FUNDS - 27.7% Shares Value Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (b) $ First American Treasury Obligations Fund - Class Y, 0.00% (b) Total Money Market Funds(Cost$343,072,425) $ Total Investments and Money Market Funds at Value - 99.4%(Cost $1,188,638,348) $ Other Assets in Excess of Liabilities-0.6% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2009. See accompanying notes to schedules of investments. Hussman Investment Trust Notes to Schedules of Investments September 30, 2009 (Unaudited) 1.Securities and Options Valuation The portfolio securities of Hussman Strategic Growth Fund and Hussman Total Return Fund (the “Funds”) are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 Eastern time) on each business day the NYSE is open.Securities, other than options, listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.However, if the last sale price on the NYSE is different than the last sale price on any other exchange, the NYSE price will be used.If there are no sales on that day, the securities are valued at the last bid price on the NYSE or other primary exchange for that day.Securities traded on a foreign stock exchange are valued based upon the closing price on the principal exchange where the security is traded.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter markets, other than NASDAQ quoted securities, are valued at the last sales price, or if there are no sales on that day, at the mean of the closing bid and asked prices.Values of foreign securities are translated from the local currency into U.S. dollars using currency exchange rates supplied by a pricing quotation service. Pursuant to valuation procedures approved by the Board of Trustees, options traded on a national securities exchange are valued at prices between the closing bid and ask prices determined by the Adviser to the Funds to most closely reflect market value as of the time of computation of net asset value. As of September 30, 2009, all options held by Hussman Strategic Growth Fund have been valued in this manner. Options not traded on a national securities exchange or board of trade, but for which over-the-counter market quotations are readily available, are valued at the mean of their closing bid and ask prices.Futures contracts and options thereon, which are traded on commodities exchanges, are valued at their daily settlement value as of the close of such commodities exchanges. Fixed income securities not traded or dealt in upon any securities exchange but for which over-the-counter market quotations are readily available generally are valued at the mean of their closing bid and asked prices.Fixed income securities may also be valued on the basis of prices provided by an independent pricing service.The Board of Trustees will review and monitor the methods used by such services to assure itself that securities are appropriately valued. The fair value of securities with remaining maturities of 60 days or less may be determined in good faith by the Board of Trustees to be represented by amortized cost value, absent unusual circumstances. In the event that market quotations are not readily available or are determined by the Adviser to not be reflective of fair market value due to market events or developments, securities and options are valued at fair value as determined by the Adviser in accordance with procedures adopted by the Board of Trustees.Such methods of fair valuation may include, but are not limited to: multiple of earnings, multiple of book value, discount from market of a similar freely traded security, purchase price of security, subsequent private transactions in the security or related securities, or a combination of these and other factors. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs For example, the options contracts purchased and written by Hussman Strategic Growth Fund are classified as Level 2 since the options are valued at prices between the closing bid and ask prices determined by the Adviser to most closely reflect market value, pursuant to procedures approved by the Board of Trustees.U.S. Government Agency and Treasury obligations held by Hussman Strategic Total Return Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Hussman Investment Trust
